    Case: 1:20-cv-00512 Document #: 48 Filed: 04/27/20 Page 1 of 8 PageID #:383




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 DAVID MUTNICK, for himself and others                )
 similarly situated,                                  )
                                                      )    Case No. 20 C 512
                  Plaintiff,                          )
                                                      )
          v.                                          )
                                                      )    Judge Sharon Johnson Coleman
                                                      )
  CLEARVIEW AI, INC.; HOAN TON-THAT;                  )
  RICHARD SCHWARTZ; and CDW                           )
  GOVERNMENT LLC,                                     )
                           Defendants.

  ANTHONY HALL, on behalf of himself and              )
  all others similarly situated,                      )
                                                      )    Case No. 20 C 846
                   Plaintiff,                         )
                                                      )
          v.                                          )
                                                      )    Judge Sharon Johnson Coleman
  CDW GOVERNMENT LLC and                              )
  CLEARVIEW AI, INC.,                                 )
                                                      )
                          Defendants.                 )


     DEFENDANTS CLEARVIEW AI, INC., HOAN TON-THAT, AND RICHARD
    SCHWARTZ’S MEMORANDUM IN SUPPORT OF THEIR MOTION TO STAY

       Defendants Clearview AI, Inc. (“Clearview”), Hoan Ton-That, and Richard Schwartz

(collectively, the “Clearview Defendants”), respectfully request that the Court enter an order

staying the above-captioned matters, including further briefing on Plaintiff Mutnick’s motion for

preliminary injunction (Case No. 20-512, ECF Nos. 31-32, 39), pending the Court’s decision on

the Clearview Defendants’ concurrently-filed motion to dismiss for lack of personal jurisdiction,

or, in the alternative, to transfer venue to the United States District Court for the Southern District

of New York.
    Case: 1:20-cv-00512 Document #: 48 Filed: 04/27/20 Page 2 of 8 PageID #:384




                                         INTRODUCTION

       The Clearview Defendants appear to be in the middle of a contest between Chicago and

New York lawyers angling to be appointed lead plaintiffs’ counsel. Two months after the

commencement of this litigation, Mutnick moved for a preliminary injunction. That same week,

a competing team of plaintiffs lawyers in New York filed a motion to be appointed interim lead

counsel. Mutnick subsequently moved to intervene in the New York proceedings and to have

those proceedings dismissed or transferred to Illinois, touting his belated preliminary injunction

motion. Regardless of the motivations behind Mutnick’s belated motion, the Court and the parties

should not expend their resources on briefing and a potential preliminary injunction hearing before
                                                                                       1
the Court decides the threshold issue of whether it has jurisdiction over the defendants. A stay of

this litigation is accordingly appropriate.

                                         BACKGROUND

       On January 22, 2020, Plaintiff Mutnick filed a putative class action complaint against the

Clearview Defendants asserting eleven causes of action, including multiple claims for violations

of the U.S. Constitution and the Illinois Biometric Information Privacy Act (“BIPA”). (Case No.

20-512, ECF No. 1.) On February 5, 2020, Plaintiff Hall filed a similar complaint, which was later

consolidated with the Mutnick case. (ECF No. 37.)

       Numerous similar class actions were also filed against the Clearview Defendants, including
                                         2
in New York, California, and Virginia. By the end of March, it became clear that the Southern



1
  Courts have held that personal jurisdiction should be resolved before a motion for a preliminary
injunction is decided. See Alpha Tau Omega Fraternity v. Pure Country, Inc., 185 F. Supp. 2d
951 (S.D. Ind. 2002); see also KFC Corp. v. Texas Petroplex, Inc., No. 3:11-cv-00479, 2012 WL
4760848 (W.D. Ky. Oct. 5, 2012); Animale Grp., Inc. v. Sunny's Perfume, Inc., No. 507-cv-13,
2007 WL 760373 (S.D. Tex. Mar. 8, 2007).
2
  Roberson v. Clearview AI, Inc., No. 20-cv-00111-RDA-MSN (E.D. Va. Feb. 3, 2020); Calderon



                                                2
    Case: 1:20-cv-00512 Document #: 48 Filed: 04/27/20 Page 3 of 8 PageID #:385




District of New York—the only forum that undisputedly has personal jurisdiction over the

Clearview Defendants—was becoming the center of gravity for disputes related to Clearview’s

business practices. Specifically, two complaints had been filed there (Calderon and Broccolino),

and the Clearview Defendants had filed motions to transfer two other cases there (Burke and
             3
Roberson).

       Following this flurry of pre-pandemic activity centered around New York, on April 8,

2020, more than two months after launching this litigation, Mutnick suddenly believed he was

facing imminent harm and filed a motion for a preliminary injunction against the Clearview

Defendants. (ECF Nos. 31-32, 39.) The timing of Mutnick’s belated motion suggests it was

intended not to address any imminent or ongoing harm, but rather to position Plaintiff’s counsel

for appointment as lead counsel in this litigation. Indeed, that same week, a competing team of
                                                                           4
plaintiffs lawyers in New York moved to be appointed interim lead counsel. And less than two

weeks later, after a third complaint was filed in New York (McPherson), Mutnick filed a motion

to intervene and to dismiss the cases pending in New York, which now includes a fourth case,
                           5
transferred from California. In those filings, one of Mutnick’s primary arguments for dismissal




v. Clearview AI, Inc., No. 1:20-cv-01296-CM (S.D.N.Y. Feb. 13, 2020); Burke v. Clearview AI,
Inc., No. 1:20-cv-03104-CM (S.D.N.Y. Feb. 27, 2020); Broccolino v. Clearview AI, Inc., No. 1:20-
cv-02222-CM (S.D.N.Y. Mar. 12, 2020); Thornley v. Clearview AI, Inc., No. 2020-CH-03377
(Cir. Ct. Cook County Mar. 19, 2020); McPherson v. Clearview AI, Inc., No. 1:20-cv-03053-CM
(S.D.N.Y. Apr. 15, 2020).
3
  See Mot. to Transfer Venue, Burke v. Clearview AI, Inc., No. 3:20-cv-00370-BAS-MSB (S.D.
Cal. Mar. 31, 2020), ECF No. 4; Mot. to Transfer Venue, Roberson v. Clearview AI, Inc., No. 20-
cv-00111-RDA-MSN (E.D. Va. Mar. 25, 2020), ECF Nos. 12-14.
4
  See Calderon v. Clearview AI, Inc., No. 1:20-cv-01296-CM (S.D.N.Y.), ECF No. 17.
5
  See Calderon v. Clearview AI, Inc., No. 1:20-cv-01296-CM (S.D.N.Y), ECF No. 22; Burke v.
Clearview, AI, Inc. 1:20-cv-03104, ECF No. 16; Broccolino v. Clearview AI, Inc., No. 1:20-cv-
02222-CM (S.D.N.Y.), ECF No. 10; McPherson v. Clearview AI, Inc., No. 1:20-cv-03053
(S.D.N.Y.), ECF No. 12.



                                               3
       Case: 1:20-cv-00512 Document #: 48 Filed: 04/27/20 Page 4 of 8 PageID #:386




of the New York matters was that he had filed a motion for preliminary injunction in this Court
                                                              6
and that “substantive action has taken place” in this case.

         On April 27, 2020, concurrently with this motion to stay, the Clearview Defendants filed a

motion to dismiss for lack of personal jurisdiction, or, in the alternative, to transfer venue to the

Southern District of New York.

                                          ARGUMENT

         “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Tex. Independent Producers & Royalty Owners Ass'n v. EPA, 410 F.3d

964, 980 (7th Cir. 2004) (quoting Landis v. N. Am. Co.,299 U.S. 248, 254 (1936)). When ruling

on a stay, courts consider (1) whether judicial economy favors a stay; (2) the potential prejudice

to the non-moving party; and (3) any hardship or inequity to the moving party if the case is not

stayed. Paul v. Aviva Life & Annuity Co., No. 09-1038, 2009 WL 2244766, at *1 (N.D. Ill. July

27, 2009). These factors each weigh in favor of a stay of the above-captioned cases.

         First, a stay would preserve judicial resources. Mutnick’s preliminary injunction motion

raises complicated substantive issues, and would require the Court to address the merits of

Mutnick’s eleven causes of action, including numerous claims of constitutional and BIPA

violations. Before the Court and the parties spend time and resources addressing these merits

issues, the Court should decide the threshold issue of whether this litigation will even proceed in

this forum. For all the reasons set forth in the Clearview Defendants’ concurrently filed motion to

dismiss or transfer, these litigations should proceed in the Southern District of New York, which




6
    See Calderon v. Clearview AI, Inc., No. 1:20-cv-01296-CM (S.D.N.Y), ECF No. 22 at 2.



                                                 4
    Case: 1:20-cv-00512 Document #: 48 Filed: 04/27/20 Page 5 of 8 PageID #:387




is the only forum that has personal jurisdiction over all of the Clearview Defendants and where

four similar putative class actions are pending.

       A stay is warranted in these circumstances. See, e.g., Paul, 2009 WL 2244766, at *1

(granting stay pending a transfer motion because otherwise “this court would have wasted judicial

resources by addressing various pre-trial motions that could have been resolved in the transferee

court”); see also In re Fusion—IO, Inc., 489 F. App’x 465, 466 (Fed. Cir. 2012) (directing the

district court to stay proceedings pending a decision on a motion to transfer because the transfer

decision should be made “before proceeding to any motion on the merits of the action”); In re

Horseshoe Entm’t, 337 F.3d 429, 433 (5th Cir. 2003) (explaining that deciding a timely transfer

motion should be “top priority”).

       Second, Plaintiffs will not be prejudiced by a stay. As an initial matter, this case is still in

its infancy. No responsive pleading is on file, the Court has not issued a scheduling order or

taken material action in the case, and discovery has not commenced. See Kotlyar v. Univ. of

Chicago Med. Ctr., No. 17 C 4729, 2017 WL 5911287, at *2 (N.D. Ill. Nov. 30, 2017) (stay

would not prejudice plaintiff because the case was “still in the very preliminary stages”); Paul,

2009 WL 2244766, at *1 (concluding that stay would not prejudice plaintiffs because discovery

had not yet begun). Moreover, Mutnick filed his motion for a preliminary injunction more than

two months after he filed his complaint, demonstrating that he has no urgent desire to obtain the

requested relief. Instead, as discussed above, Mutnick’s motion is more likely part of an effort to

position Plaintiff’s counsel for appointment as lead counsel after several other cases were filed in

or transferred to New York. Mutnick’s own delay in waiting to file a preliminary injunction

motion confirms that he will not be prejudiced by a stay, and the Court should not credit

Mutnick’s strategic attempt to manufacture urgency two months after first suing Clearview.




                                                   5
    Case: 1:20-cv-00512 Document #: 48 Filed: 04/27/20 Page 6 of 8 PageID #:388




       Third, the Clearview Defendants will be prejudiced if a stay is not granted. Without a stay,

the Clearview Defendants would be subject to unnecessary briefing (including responding to

Plaintiff’s preliminary injunction motion and potentially conducting a merits hearing on the

motion), duplicative proceedings, and the potential for inconsistent rulings. This prejudice to the

Clearview Defendants outweighs any theoretical prejudice to Plaintiffs from not entering a stay.

See, e.g., Bd. of Trustees of Teachers' Ret. Sys. of State of Illinois v. Worldcom, Inc., 244 F. Supp.

2d 900, 906 (N.D. Ill. 2002) (ordering a stay pending transfer decision because “the threat of

inconsistent rulings outweighs the prejudice to the [non-moving party] from delay”); Azar v. Merck

& Co., 3:06-cv-0579 AS, 2006 WL 3086943, at *1 (N.D. Ind. Oct. 27, 2006) (“[A]llowing pretrial

proceedings to continue poses a significant risk of duplicative motions and discovery that could

result in needless expense and inequity to [defendant].”).

                                          CONCLUSION

       For the foregoing reasons, the Clearview Defendants respectfully request that the Court

enter an order staying the above-captioned litigations pending the Court’s decision on the

Clearview Defendants’ concurrently-filed motion to dismiss for lack of personal jurisdiction, or,

in the alternative, to transfer venue to the Southern District of New York.




                                                  6
   Case: 1:20-cv-00512 Document #: 48 Filed: 04/27/20 Page 7 of 8 PageID #:389




DATED: April 27, 2020                 JENNER & BLOCK LLP


                                     By: /s/ Lee Wolosky
                                         Lee Wolosky (admitted pro hac vice)
                                         Andrew J. Lichtman (pro hac vice pending)
                                         JENNER & BLOCK LLP
                                         919 Third Avenue
                                         New York, New York 10022-3908
                                         Phone: (212) 891-1600
                                         lwolosky@jenner.com
                                         alichtman@jenner.com

                                           Howard S. Suskin
                                           David P. Saunders
                                           JENNER & BLOCK LLP
                                           353 North Clark Street
                                           Chicago, Illinois 60654
                                           Phone: (312) 222-9350
                                           hsuskin@jenner.com
                                           dsaunders@jenner.com

                                           Attorneys for Defendant Clearview AI, Inc., Hoan
                                           Ton-That, and Richard Schwartz




                                       7
    Case: 1:20-cv-00512 Document #: 48 Filed: 04/27/20 Page 8 of 8 PageID #:390




                                   CERTIFICATE OF SERVICE


          I certify that on April 27, 2020 I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel of

record.

                                                                By: /s/ Lee Wolosky
                                                                    Lee Wolosky




                                                   8
